Citation Nr: 1612520	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-39 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Cleveland, Ohio Department of Veterans Affairs Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Here, the Veteran asserts that he has a bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that, while on active service, he worked as an air traffic controller and was exposed to noise from the flight line, air crafts, helicopters, and auxiliary power units.  He reported that he has been treated for hearing loss at the VAMC and been told that his hearing loss was a result of his military noise exposure.  

The Veteran's service separation form confirms that his military occupational specialty, while on active service, was an air traffic controller, as he reported.  As such, the Board concedes that he was exposed to some degree of noise while on active service.  

A review of the Veteran's service medical records show that on enlistment and separation, his hearing acuity was tested using only whisper voice test, the results of which were within normal limits.  However, whisper voice tests have been found to be in inadequate measure of hearing acuity.  

At a May 2008 VA examination, the Veteran reported his history of military noise exposure and reported that following active service he was employed at a furniture factory, where he had some noise exposure, but that he was given hearing protection during the later years of his employment.  He denied any post-service recreational noise exposure.  After examination, the Veteran was assigned a diagnosis of bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss disability was less likely than not a result of his military noise exposure as his hearing was normal on separation based on whisper and spoken voice tests.  The examiner noted that had the Veteran's current level of hearing loss been present at separation, he would not have been able to pass whispered or spoken voice tests.  However, later in the opinion, the examiner, somewhat contradictory, opined that the Veteran's military noise exposure at least as likely as not contributed to his current hearing loss disability, but also believed that his post-service occupational noise exposure contributed to the disability.  

The Board notes that the VA examiner's opinion is somewhat contradictory in the respect that two opinions are provided.  However, the Board notes that the Veteran has not alleged that his current level of hearing loss was present at the time of his separation, nor was the examiner asked to determine if the Veteran had his current level of hearing loss at the time of his separation in August 1956.  As such, this portion of the examiner's opinion is not probative evidence in this matter.  The examiner did note; however, that the Veteran's military noise exposure contributed to his hearing loss, which goes to the issue on appeal.

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  The Veteran's hearing acuity was only tested via whispered and spoken voice test at separation.  The May 2008 VA examiner opined that the Veteran's military noise exposure contributed to his bilateral hearing loss disability.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a bilateral hearing loss disability is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


